DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
In the amendment dated 8/15/2022, the following has occurred: Claims 1, 17, and 21 have been amended; Claim 9 has been canceled.
Claims 1-8 and 10-26 are pending; claims 11-16 being withdrawn. Claims 1-8, 10, 17-26 are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note on Claim Interpretation
Claims 17 and 21, previously rejected under § 112 for new matter and lack of clarity, have been amended to require that the “plurality of sensors configured to be in contact with an outer surface” are “in contact with an outer surface […] via at least one electrical contact configured to provide electrical communication with the plurality of sensors arrayed onto [polymer films].” Applicant points to paragraph 0031 of the published specification (US 2020/0076016), which refers to Fig. 3 showing contacts 308. According to instant paragraph 0031, the contacts 308 “are configured to provide electrical communication with the one or more sensors disposed on the inner layer 304 of the sensored battery pouch.” The claim limitations have therefore been interpreted broadly to require electrical connections between the sensors and some outside the cell, passing “through” an outer surface to e.g. a battery management device or the like. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Boovaragavan (US 2018/0151918 to Boovaragavan et al.) in view of Okimoto (US 2020/0281074 to Okimoto et al.) with reference to Suzuta (US 2013/0209868 to Suzuta et al.) for evidence of ordinary skill in the art.
	Regarding Claim 1, Boovaragavan teaches:
a battery pouch comprising an outer surface folded to form the battery pouch, and an inner surface (Fig. 4A), the inner surface disposed on the outer surface and including at least one sensor with associated monitoring circuitry (paras 0015, 0022, 0032-0034 etc.)

    PNG
    media_image1.png
    643
    658
    media_image1.png
    Greyscale

	Boovaragavan does not explicitly teach:
the structure of the pouch material
wherein the circuits are formed according to what the instant specification refers to as “techniques including sputtering, electroless plating, chemical vapor deposition, or other techniques including those known in the art to form a metal layer [… and] etching techniques including those known in the art” (para 0036 of published application)
	Laminated pouches with inner and outer layers were conventional in the art and would have been understood to be implicitly disclosed by Boovaragavan’s depiction of a pouch material. Suzuta, for example, teaches a laminated battery exterior material conventional in the art with outer and inner layers for use in pouch cells that would have been obvious to use for the pouch material in Boovaragavan (abstract, Figs., etc.). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It therefore would have been obvious to one of ordinary skill in the art to provide the sensors on an internal polymer layer of a pouch comprising the material of Suzuta, as suggested by Boovaragavan.
	The limitation concerning “deposition and etching” is interpreted to be a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  
	While Boovaragavan does not explicitly teach a sensor formed in the inner layer “by deposition and etching,” flexible circuits formed on thin polymer films were known in the analogous circuit arts. Okimoto, for example, teaches a stretchable thin substrate with electronic circuitry such as sensors (para 0130) that is formed via deposition and etching (para 0151). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to employ flexible circuits in the art, such as those disclosed in Okimoto, as the printed circuit board in Boovaragavan with the motivation to provide a flexible circuit for a pouch cell that can be bent or deformed without damaging the components. 
	Regarding Claims 2 and 5, Boovaragavan teaches:
temperature or pressure sensors (para 0015)
	Thermistors were well-known temperature sensors used in the art. See previously cited US 2011/0039137 to Engle et al. (para 0073) for evidence of this. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 3-4, Boovaragavan does not explicitly teach:
an array of e.g. eight temperature detectors
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. It would have been obvious to provide an array of e.g. eight temperature sensors with the motivation to more accurately measure temperature across a cell known to have a temperature gradient across its surfaces. See also previously cited US 2011/0039137 to Engle et al. (paras 0032 and 0066) which provides evidence that arrays of temperature sensors were previously known in the art. 
	Regarding Claims 6 and 7, Boovaragavan does not explicitly teach:
a strain gauge
a capacitive sensor
	Strain gauges were known forms of pressure sensors in the art. See previously cited US 2011/0039137 to Engle et al. for evidence of strain sensors and capacitive sensors being used in batteries (paras 0032, 0038, and 0066). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 8, Boovaragavan teaches:
wherein the sensor is formed onto a surface of the inner layer (Figs. 2 and 4)
	Regarding Claims 17 and 21, Boovaragavan teaches:
a battery pouch comprising an outer surface folded to form the battery pouch, and an inner surface (Fig. 4A), the inner surface disposed on the outer surface and including a plurality of sensors with associated monitoring circuitry bonded to the inner surface (paras 0015, 0022, 0032-0034 etc.)
wherein the sensors are in contact with an external component via contacts 334/424 (Figs. 2 and 4, paras 0028 and 0032)
	Boovaragavan does not explicitly teach:
the structure of the pouch material
wherein the circuits are formed according to what the instant specification refers to as “techniques including sputtering, electroless plating, chemical vapor deposition, or other techniques including those known in the art to form a metal layer [… and] etching techniques including those known in the art” (para 0036 of published application)
	Laminated pouches with inner and outer polymer layers were conventional in the art and would have been understood to be implicitly disclosed by Boovaragavan’s depiction of a pouch material. Suzuta, for example, teaches a laminated battery exterior material conventional in the art with polymer outer and inner layers for use in pouch cells that would have been obvious to use for the pouch material in Boovaragavan (abstract, paras 0099-0100, etc.). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It therefore would have been obvious to one of ordinary skill in the art to provide the sensors on an internal polymer layer of a pouch comprising the material of Suzuta, as suggested by Boovaragavan. 
	The limitation concerning “deposition and etching” is interpreted to be a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  
	While Boovaragavan does not explicitly teach a sensor formed in the inner layer “by deposition and etching,” flexible circuits formed on thin polymer films were known in the analogous circuit arts. Okimoto, for example, teaches a stretchable thin substrate with electronic circuitry such as sensors (para 0130) that is formed via deposition and etching (para 0151). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to employ flexible circuits in the art, such as those disclosed in Okimoto, as the printed circuit board in Boovaragavan with the motivation to provide a flexible circuit for a pouch cell that can be bent or deformed without damaging the components. 
	Regarding Claims 18 and 22, Boovaragavan teaches:
heat bonding the pouch (para 0030)
	Regarding Claims 19 and 23, Boovaragavan does not explicitly teach:
polypropylene 
	Suzuta, however, teaching a pouch material for a battery like that Boovaragavan, teaches polypropylene resin (para 0104). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claims 20 and 25, Boovaragavan teaches:
temperature or pressure sensors (para 0015)
	Thermistors were well-known temperature sensors used in the art. See previously cited US 2011/0039137 to Engle et al. (para 0073) for evidence of this. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). See also Kimura (US 2014/0036953) cited in the IDS of 8/15/20022, which teaches a thermopile printed on a flexible substrate. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 24, Boovaragavan teaches:
heat bonding the pouch (para 0030)
	Suzuta further teaches laminated/bonded polymer films forming the outside of a pouch material (Figs. 10 and 11). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 


Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Boovaragavan (US 2018/0151918 to Boovaragavan et al.) in view of Okimoto (US 2020/0281074 to Okimoto et al.), in further view of Bober (US Patent No. 9,389,279 to Bober), with reference to Suzuta (US 2013/0209868 to Suzuta et al.) for evidence of ordinary skill in the art.
	Regarding Claims 10 and 26, Boovaragavan does not explicitly teach:
wherein the sensors include a heater
	Bober, however, from the same field of invention, regarding an integrated sensing circuit in a battery assembly, teaches a circuit with sensors for monitoring and a heat generating circuit for heating the battery (abstract, Figs. 3-4 and 11, etc.). It would have been obvious to one of ordinary skill in the art to include a heat-generating circuit with the motivation to provide a heating device with the sensors of Boovaragavan with the motivation to provide a heating means in cold temperatures. 

Response to Arguments
The arguments submitted 8/15/2022 have been considered but do not place the application in condition for allowance at least because the rejections have been modified to rely on Boovaragavan and Okimoto et al. in response to the instant claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723